PER CURIAM.
Warren Servatt is the owner of real property in Dade County. He made application for a zoning variance which was denied by the Zoning Appeals Board. The County Commission sustained the denial. Thereupon Servatt filed his petition for certiorari in the circuit court. When his petition was denied he brought this appeal.
The points presented by the appellant each urge that it was unreasonable to deny him the variance he sought because of the character of the development surrounding his land. He argues that the site is admirably suited for a filling station and no one except the county objects. These arguments do not authorize this Court to reverse the denial of certiorari in the circuit court.
The appellant has not sought a change of zoning classification, nor has he attacked the constitutionality of the zoning as applied to his property. He has in effect admitted the validity of the zoning by applying for a variance. City of Miami v. Stegemann, Fla.App.1964, 158 So.2d 583.
The appellant as petitioner for cer-tiorari in the circuit court failed to show an unnecessary hardship. The circuit court correctly denied the petition. Board of Adjustment of City of Ft. Lauderdale v. Kremer, Fla.App.1962, 139 So.2d 448.
Affirmed.